Laurence & Phillips IP Law
2200 Pennsylvania Ave., N.W. 
4th Floor East
Washington, DC 20037-1701

In re Application of: Danny Wallis
Application No: 16/940,768
Filed: July 28, 2020
Attorney Docket No: 50039/0004
Title: KIT FOR BUILIDING A SHOWER ENCLOSURE WITH WELL-ALIGNED PLUMB WALLS
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)




This is a decision on the PETITION TO SUSPEND APPLICATION received on November 30, 2020 seeking to suspend action on the above-identified application for a period of six months.  This petition is being considered pursuant to 37 C.F.R. § 1.103(a)(1).  The fee of $110 as set forth in 37 C.F.R § 1.17(g) has been paid.

The petition is denied as moot.


REVIEW OF FACTS

On November 30, 2020, petitioner requested suspension of examination under 37 CFR 1.103(a) for a period of 6 months.

REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


ANALYSIS AND DECISION

On November 30, 2020, petitioner requested suspension of action under 37 CFR 1.103(a) for a period of six months.  In the petition, petitioner states the ongoing coronavirus pandemic has disrupted business opportunities and compromised the ability of the Applicant to effectively investigate suspected licensing opportunities for this invention.  If the suspension request was granted, it would have expired on May 30, 2021.

Since the suspension request would have expired on May 30, 2021, i.e. six months from the petition for suspension, the petition request received November 30, 2020 is hereby denied as moot at this time. The application remains in active status.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Matthew DeSanto, Quality Assurance Specialist, at (571) 272-4957.    
 
PETITION DENIED AS MOOT.

/EDWARD LEFKOWITZ/Director, TC 3700                                                                                                                                                                                                        -------_______________________
Edward Lefkowitz, Director
Technology Center 3700